Reverse and Rendered and Opinion Filed February 26, 2021




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00083-CV

               SEAN GHARAVI, Appellant
                          V.
BEHROOZ KHADEMAZAD, D/B/A GRAND PRAIRIE FAMILY DENTAL,
                       Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-00241

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Molberg
      Sean Gharavi appeals from a judgment of the trial court following a bench

trial that awarded Behrooz Khademazad monetary damages in his libel, libel per se,

business disparagement and negligence suit against Gharavi. Because we conclude

Khademazad released his claims against Gharavi, we reverse the trial court’s

judgment and render judgment that Khademazad take nothing.

                                  BACKGROUND

      Khademazad hired Gharavi’s company, Aidris, Inc., to develop an online

marketing strategy to promote Khademazad’s dental business. When Khademazad
failed to pay for the services, Aidris instituted arbitration proceedings to recover

what it was owed. The arbitrator found in Aidris’s favor. Khademazad refused to

voluntarily pay the arbitration award. The award was thereafter reduced to a

judgment in Tarrant County. Khademazad refused to pay the trial court judgment.

Some seven months later, Gharavi, in his frustration over the judgment having not

been paid, posted the following Yelp review on Khademazad’s dental practice site:

      This is a review for the Grand Prairie Family Dental and Dr.
      Khademazad. Dr. Khademazad is not to be trusted. Grand Prairie
      Family Dental and Dr. Khademazad refused to pay money owed since
      10/2010. Even after winning a major court judg[]ment in 06/16, we still
      have[] not received a penny of what is owed. Grand Prairie Family
      Dental and Dr. Khademazad can’t even be trusted with a court order!!
      Why would you trust him with your health?!
      The review was removed by Yelp several months later and there is no

evidence that anyone other than Yelp personnel and the parties viewed the post.

      After another series of months with the judgment still unpaid, Aidris filed an

application for turnover and receivership. A short time later, Khademazad’s attorney

initiated settlement negotiations by sending an email to Aidris’s lawyer containing

the following language:

      [M]y offer is based on Dr. Khademazad’s ability to pay the judgment
      versus simply filing bankruptcy and starting all over. His ex-wife has
      already taken him to the cleaners and thus, filing bankruptcy and
      starting all over can be rather appealing if his back is pushed against the
      wall. And then, there are the defamation claims arising from the Yelp
      posting which adversely affected Dr. Khademazad’s practice as well as
      his reputation. Under Defamation Per Se, Dr. Khademazad does not
      have to plead and prove special damages and can recover general
      damages including loss of reputation and mental anguish. [Emphasis
      added.]
                                          –2–
      Thereafter, the parties entered into a settlement agreement of Aidris’s claims

against Khademazad. Paragraph 4.B. of the agreement contains a broad-form mutual

release of claims. It provides, in part:

      For and in consideration of the execution of this Mutual Release, and
      other good and valuable consideration, the receipt and sufficiency of
      which is hereby acknowledged, [Khademazad] hereby releases, acquits
      and forever discharge[s] [Aidris], its agents, servants, employees,
      attorneys and all persons, natural or corporate, in privity with [Aidris],
      for any and all claims or causes of action of any kind whatsoever at
      common law, statutory, or otherwise which [Khademazad] has or might
      have, known or unknown, now existing or that might arise hereafter,
      directly or indirectly attributable to the transaction or occurrences
      made the basis of this lawsuit, it being intended to release all claims of
      any kind which [Khademazad] might have against those hereby
      released, regarding the events which are the subject of this lawsuit,
      whether asserted in the above captioned suit or not. This release shall
      not act to prevent enforcement of this agreement in the event of default.
      [Emphasis added.]
      Less than two months after signing the agreement, Khademazad sued Gharavi

for libel, libel per se, business disparagement, and negligence. All these claims were

based on the single Yelp post in which Gharavi voiced frustration over the unpaid

judgment. Gharavi moved for summary judgment on various grounds. Among them

was Gharavi’s contention that the release barred Khademazad’s claims. The motion

went undecided and a one-day bench trial followed. Thereafter, the trial judge

entered a judgment for Khademazad on all of his claims, awarding Khademazad

monetary damages of approximately $1.2 million. Gharavi timely appealed and

presents six issues. In his first issue, Gharavi argues that Khademazad’s claims in



                                           –3–
this case were extinguished as a result of the release contained in the settlement

agreement between Aidris and Khademazad.

                                              DISCUSSION

         A settlement agreement is subject to the rules of construction applicable to

contracts generally. Naik v. Naik, 438 S.W.3d 166, 174 (Tex. App.—Dallas 2014,

no pet.) We review questions of contract interpretation de novo. Barrow-Shaver

Res. Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 479 (Tex. 2019). “If we

determine that the contract’s language can be given a certain or definite legal

meaning or interpretation, then the contract is not ambiguous and we will construe

it as a matter of law.” El Paso Field Servs., L.P. v. MasTec N. Am., Inc., 389 S.W.3d

802, 806 (Tex. 2012) (citation omitted).1 When construing a contract, “our primary

concern is to ascertain and give effect to the intent of the parties as expressed in the

contract.” In re Serv. Corp. Int’l, 355 S.W.3d 655, 661 (Tex. 2011) (orig.

proceeding) (per curiam). To discern the parties’ intent, we examine the contract as

a whole in light of the facts and circumstances present when the contract was entered.

See Americo Life, Inc. v. Myer, 440 S.W.3d 18, 21–22 (Tex. 2014).

         Ordinarily, for claims to be extinguished through a release, those claims must

be mentioned or clearly within the subject matter of the release. See Victoria Bank

& Trust Co. v. Brady, 811 S.W.2d 931, 938 (Tex. 1991); Thomas v. Verveba



   1
       Neither party argues that the contractual provisions here are ambiguous and nor do we.
                                                   –4–
Telecom, LLC, No. 05-16-00123-CV, 2017 WL 1192793, at *3 (Tex. App.—Dallas

Mar. 31, 2017, no pet.) (mem. op.). However, this does not require that the parties

identify each potential cause of action subject to release. Keck, Mahin & Cate v.

Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 20 S.W.3d 692, 698 (Tex. 2000).

         Here, Khademazad agreed to release all claims “directly or indirectly

attributable to the transaction or occurrences made the basis of this lawsuit,” namely

Khademazad’s failure to pay for services Aidris provided and the resulting lawsuit.

The benefit of the release extends to Aidris’s “agents, servants, employees, attorneys

and all persons, natural or corporate, in privity with [Aidris],” and the parties agree

that Gharavi is an agent of Aidris. Without question, the Yelp review was, if not

directly, then indirectly attributable to Khademazad’s failure to pay for Aidris’s

services and the lawsuit that followed.2 Khademazad’s claims here are clearly within

the subject matter of the release. Moreover, the libel, disparagement, and negligence

claims asserted against Gharavi were specifically contemplated by the parties during

their negotiations to resolve Aidris’s claims against Khademazad.

         We sustain Gharavi’s first issue. In these circumstances, we need not reach

Gharavi’s remaining issues.




   2
       The Yelp review mentions both the non-payment and the lawsuit.
                                                 –5–
                                CONCLUSION

      We conclude that Khademazad’s claims against Gharavi are barred by the

release.   We reverse the trial court’s judgment and render judgment that

Khademazad take nothing.




                                      /Ken Molberg/
                                      KEN MOLBERG
                                      JUSTICE




                                    –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SEAN GHARAVI, Appellant                        On Appeal from the 101st Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00083-CV           V.                Trial Court Cause No. DC-18-00241.
                                               Opinion delivered by Justice
BEHROOZ KHADEMAZAD,                            Molberg. Justices Reichek and
D/B/A GRAND PRAIRIE FAMILY                     Nowell participating.
DENTAL, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and judgment is RENDERED that appellee take nothing.

      It is ORDERED that appellant SEAN GHARAVI recover his costs of this
appeal from appellee BEHROOZ KHADEMAZAD, D/B/A GRAND PRAIRIE
FAMILY DENTAL.


Judgment entered this 26th day of February, 2021.




                                         –7–